Citation Nr: 9915961	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 to August 
1954.  This appeal arises from a February 1996 decision of 
the Committee on Waivers and Compromises of the Roanoke, 
Virginia Regional Office (RO), which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $29,335.  In March 1998, 
the Board of Veterans' Appeals (Board) remanded the case to 
the RO for additional evidentiary and due process 
development.  Subsequently, the RO stated in a June 1998 
audit that the amount of the overpayment was reduced.   


REMAND

In the June 1998 remand, the Board directed that the RO 
associate with the claims folder all documentation of the 
veteran's verification of earned income for 1991 through 
1995.  It does not appear that the RO has accomplished this 
request.  The Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

Moreover, the Board directed that the RO prepare an audit of 
the veteran's pension account, which would reveal precisely 
what income was considered by it in calculating the veteran's 
countable income in order to derive the amount of his VA 
benefits and what benefit amounts were due and paid to the 
veteran.  The audit was also to include the medical expenses 
used to reduce the veteran's countable income.  The June 1998 
audit prepared and sent to the veteran did not reflect the 
income considered by the RO in calculating countable income 
or any medical expenses to reduce countable income.  The 
Board also notes that the June 1998 audit indicated a 
reduction of the amount of the overpayment, as the result of 
an October 1996 pension award amendment.  However, the audit 
did not show the income and medical expenses considered in 
making the October 1996 adjustment.    

Finally, it was noted in the March 1998 remand that in 
written argument dated in March 1998 the veteran's 
representative expressed disagreement, on the veteran's 
behalf, with the RO's July 1997 denial of service connection 
for post traumatic stress disorder (PTSD).  The RO has not 
issued a SOC on this matter.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder all documentation of the 
veteran's verification of earned income 
for 1991 through 1995.  

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.  

3.  The RO must also provide the veteran 
with a statement of the case concerning 
the issue of entitlement to service 
connection for PTSD which contains a 
recitation of pertinent evidence and laws 
and regulations regarding the claim for 
service connection for PTSD.  The veteran 
and his representative should be given 
the opportunity to respond.  

4.  The claim for waiver should also be 
reviewed and, if the claim continues to 
be denied, the RO should provide the 
veteran and his representative with an 
SSOC and be given the opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration of the 
overpayment issue, if appropriate.  As 
for the PTSD issue, the case should be 
returned to the Board for further 
appellate consideration only if the 
veteran has perfected his appeal with a 
timely filed substantive appeal on that 
issue.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


